Filed 9/23/14 Tradewind Consulting v. Wildcat Distributors CA2/4
                      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


TRADEWIND CONSULTING, LLC,                                           B250835
et al.,
                                                                     (Los Angeles County
         Plaintiffs and Appellants,                                   Super. Ct. No. BC458005,
                                                                      consolidated with BC462741)
         v.

WILDCAT DISTRIBUTORS, INC.,
et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court for Los Angeles County,
Barbara M. Scheper, Judge. Affirmed in part, reversed in part and remanded.
         Segal Skigen, Andrew D. Shupe and Lawrence Segal for Plaintiffs and
Appellants.
         Manfredi, Levine, Eccles, Miller & Lanson, Stuart E. Cohen and Don E.
Lanson for Defendants and Respondents Wildcat Distributors, Inc. and Wildcat Asset
Management.
         The Dressler Law Group and Thomas W. Dressler for Defendant and
Respondent Mindey Morrison.
         Law Office of Jeanne Collachia and Jeanne Collachia for Defendant and
Respondent Steven Goverman.
      This case involves disputes among family members regarding a business and
real property they inherited. Plaintiff Michael Morrison and a company he is
associated with, plaintiff Tradewind Consulting, LLC (Tradewind), filed a direct
action and a derivative action against his sister, Mindey Morrison, and his nephew,
Steven Goverman,1 as well as the business, Wildcat Distributors, Inc. (WDI), and
the company that holds the inherited real property, Wildcat Asset Management,
LLC (WAM).2 The direct and derivative actions were consolidated. Following a
bench trial on the consolidated actions, the trial court issued a statement of
decision in which it found that plaintiffs had not carried their burden of proof as to
some causes of action and lacked standing as to other causes of action. The court
declined to rule on the merits of the remaining causes of action, having concluded
that plaintiffs came to the court with unclean hands, and entered judgment in favor
of defendants on both of plaintiffs’ complaints.
      On plaintiffs’ appeal from the judgment, we find the record supports the trial
court’s rulings on the causes of action it decided on the merits or on standing
grounds, and affirm the judgment as to those causes of action. However, we
conclude the doctrine of unclean hands does not apply under the circumstances of
this case. Accordingly, we reverse the judgment as to those causes of action and
remand with directions to the trial court to decide those claims on the merits based
upon the record of the trial.




1
      We will refer to the members of the family by their first names to avoid confusion.
2
       Steven also filed a cross-complaint against Michael, Mindey, and Tradewind.
Because no appeal was taken from the judgment on the cross-complaint, our discussion
of the cross-complaint will be limited.


                                           2
                                   BACKGROUND
A.    Michael, Mindey, and Steven Inherit WDI and the Land it Occupies
      WDI is an adult entertainment business, a bookstore, located in Lennox,
California. WDI originally was owned by Allan Morrison (Michael and Mindey’s
father, and Steven’s grandfather), who also owned other adult bookstores. When
Michael and Mindey’s parents divorced, their mother, Geri Morrison Steingold,
was awarded ownership of WDI and the land it occupies.
      Geri died in July 1997, leaving behind her spouse, Joseph Steingold, her
three children (Michael, Mindey, and Tracey Goverman), and her grandson,
Steven, who was twelve years old. Geri’s will provided that on the death of her
husband, her estate would be divided equally among Michael, Mindey, and
Steven.3 Joseph died in 2000.
      Michael was the executor of Geri’s estate, the primary assets of which were
WDI and the land it occupied. At the time, Michael lived in Atlanta and owned a
chain of adult bookstores in the southeast United States. While the will was in
probate, he came to Los Angeles every month or two to check on WDI; a long-
time employee ran the day-to-day operations. During that time Michael, as
executor, made certain capital improvements to the store, and purchased an
additional parcel of land to increase the parking space.


      In 1999, Mindey filed a petition in the probate court, asking for an order
compelling Michael to account and to disclose financial information concerning
WDI. Mindey (and their father, Allan) suspected that Michael was taking money
out of the company. Michael subsequently filed his account and report, and
Mindey filed objections to it. Sometime in 2001, Michael and Mindey entered into

3
      Steven’s share was to be placed in a trust until he reached the age of 21.


                                            3
a settlement agreement in which Mindey agreed to withdraw her objections and
Michael agreed that Mindey would be entitled to actively participate in the
management of WDI and would be appointed as co-director of the corporation
after close of probate. When probate closed in December 2002, Mindey took over
the management of WDI.4


B.    WAM is Created
      Tax attorney Cris Wenthur, who was asked by the probate attorneys for
Geri’s estate to help clean up the corporation’s records and provide a business
structure for the estate assets, helped form an entity, WAM, to hold the real
property that Michael, Mindey, and Steven inherited from Geri. The articles of
organization for WAM were filed with the Secretary of State in August 2004, and
the three members (Michael, Mindey, and Steven, through his trustee) entered into
an operating agreement for WAM. Wenthur was told that the intent in forming
WAM was to have WDI transfer profits, in the form of rental payments, to WAM
for distribution to its three members. He understood that WDI would pay WAM
“fair market rent beefed up” -- in other words, fair market rent plus 10 to 20
percent, because it was a family business -- which would save the family money in
taxes. Wenthur’s office prepared two different leases for WDI and WAM, one
with an annual rent of $78,000 and the other with an annual rent of $96,000.
Neither lease was signed by WDI or WAM.



4
        There is some confusion as to when Mindey took over management of WDI.
Michael testified that he ran WDI during the entire time Geri’s estate was in probate, and
that Mindey did not take over until close of probate. Mindey testified that she took
control over WDI in January 2001. The exact time Mindey took over is not relevant to
the issues on appeal.


                                            4
C.    Michael Sells His Shares in WDI
      At the same time that WAM was formed, Michael was a defendant in a tax
evasion prosecution. Michael and his attorney in that prosecution directed
Wenthur to draft a stock repurchase agreement in which Michael agreed to sell his
shares in WDI back to WDI in exchange for forgiveness of a $124,000 debt.
Although the agreement was drafted in August 2004, Michael and his attorney
asked Wenthur to backdate the agreement to December 31, 2003 for reasons
having to do with sentencing in his tax evasion case.
      WDI began paying rent to WAM in late 2004 or early 2005. Mindey, who
was president of WDI and principal managing member of WAM, determined how
much rent to pay each month, based upon what WDI’s revenues were; the amount
varied from month to month. WAM then distributed that money to Mindey,
Michael and Steven (or his trustee, before he turned 21 in June 2006).


D.    Michael Agrees to Sell His Interest in WAM
      Michael was convicted of tax evasion in 2005 for underreporting his income
from his adult bookstore companies by $1.4 million; he reported to prison in June
2005 and was released in February 2008. While Michael was incarcerated, he
(through an intermediary, Eric Claybough) and Mindey discussed having Mindey
buy his interest in WAM. In April 2007, they entered into a written agreement,
drafted by Wenthur, entitled “Membership Interest Purchase Agreement” (MIPA).
Under the MIPA, which Claybough signed as “POA” (power of attorney), on
behalf of Michael, Mindey agreed to purchase Michael’s interest in WAM for
$333,333. The MIPA specified a closing date of April 24, 2007, although Mindey
did not sign the document until April 25, 2007, the same date she signed a
promissory note to Michael for the amount of $333,333 (which had a due date of
August 1, 2007). The promissory note included a “Method of Payment” provision,

                                         5
which provided that payment may be satisfied in one of two ways: payment of the
principal and interest, or return to Michael of his membership interest in WAM.
      At the time Mindey entered into the agreement, she intended to get the funds
to purchase Michael’s interest by refinancing the property held by WAM, but the
refinancing fell through. According to Mindey, she and Michael then entered into
a oral agreement for Michael to sell his interest in WAM back to WAM in
exchange for payments over time. Thereafter, Mindey and Steven believed that all
distributions made to Michael (or his assignees) from WAM or WDI constituted
payments under the oral agreement.


E.    The Agreements Between Michael and Tradewind
      In December 2007, Michael entered into a written agreement with
Tradewind, in which Michael purportedly sold his shares of “Wildcat Distributors,
LLC” to Tradewind for $333,000. In conjunction with the agreement, Tradewind
executed a promissory note to pay Michael $333,000 by providing Michael with a
business expense account to be “used for development of Intopic Media, LLC
projects.” Several questions have been raised about this agreement. First, there
was no such entity as Wildcat Distributors, LLC. Second, Tradewind was not
created until 2009. Finally, there does not appear to be any actual consideration
for Michael’s purported interest because the purported agreement contemplated
only the payment by Tradewind of business expenses incurred by Michael to
promote and develop a business that would be owned by someone else, i.e., Jay
Nault, the owner of Tradewind.
      On December 31, 2008, Michael and Tradewind entered into another written
agreement, after Steven told Michael that WAM’s accountant, Rea Melanson, “had
asked for something for the records indicating that Tradewind Consulting now
owned a portion of WAM,” if WAM was to send payments to Tradewind. The

                                         6
agreement states that “[o]n this day Michael Morrison is transferring 100% of his
interest in Wildcat Asset Management to Tradewind Consulting, LLC.” There is
no mention of consideration for the transfer.
      The following day, Michael and Jay Nault (the owner of Tradewind) entered
into a “consulting agreement.” According to Michael, Nault signed the agreement
on behalf of WAM, because Tradewind was a member of WAM by virtue of the
transfer of his interest in WAM to Tradewind. The agreement provides that,
effective January 1, 2009, the “Company” (presumably WAM) contracts for
services of the “Consultant” (Michael) for the period of January 1, 2009 to July 31,
2009, with compensation at the rate of $6,000 per month. Michael testified that the
services were information technology services, such as database restructuring or
point of sale systems. Michael admitted, however, that WAM’s only business is to
own real property and collect rent.


F.    Steven Discovers Mindey’s Improper Charges on WDI’s Credit Card
      In July 2008, Steven did not receive a distribution check from WAM. He
went to the bookstore and, for the first time, examined WDI’s financial records.
He found questionable charges that Mindey had made on WDI’s American Express
card that appeared to be for personal items, beginning in 2003 or 2004.5 He
discussed the charges with Mindey and Michael, and determined the improper
charges totaled $237,500.6 Following negotiations, Mindey and Steven entered
into a written agreement, which Mindey drafted, providing that Mindey would


5
       There is some discrepancy regarding when the improper charges began; they may
not have begun until 2005.
6
      Michael testified that Mindey told him the amount of improper charges was
$475,000. One-half of that amount is $237,500.


                                          7
transfer her interest in WAM to Steven to satisfy her $237,500 note to Steven, and
Steven would assume the roles of president of WDI and managing member of
WAM and oversee the day-to-day operations. The agreement also provided that if
the note is paid back on or before January 1, 2019, the interest that was given up by
Mindey would be transferred back to her, but if it is not repaid Steven will
continue to own it in perpetuity. Finally, the agreement stated that Mindey would
continue to own her share (which was stated as “1/3 shareholder”) of WDI and
would continue to receive one-third of monthly distributions. Following execution
of the agreement, Mindey received weekly or bi-weekly distributions from WDI,
but did not receive any distributions from WAM.


G.    The Monthly Distributions to Michael and/or Tradewind Decrease
      After Steven took over the day-to-day operations of WDI and WAM in
2009, the amount of the monthly distributions to Michael (or Tradewind)
decreased. Steven explained that the economy was suffering at that time, and
WDI’s gross revenues and profits were decreasing. Nevertheless, Michael
received significantly more than Steven in distributions because, as Steven
explained, he was trying to pay down the amount owed to Michael for his interest
in WAM. In August 2009, Steven started issuing checks from WDI, rather than
WAM, to pay the distributions (to Tradewind) because Michael asked him to.
Steven continued to issue checks from WDI to Tradewind until Tradewind stopped
cashing the checks in early 2011, a few months after an exchange of angry text
messages between Michael and Steven, during which Steven told Michael that he
was going to lower the distributions.




                                          8
H.    Michael and Tradewind File Two Lawsuits
      Michael and Tradewind filed a lawsuit against Mindey, Steven, WDI, and
WAM (the direct action) on June 1, 2011, and filed a derivative action on behalf of
WDI and WAM the following day. The operative first amended complaint in the
direct action alleges that (1) Mindey formed WAM without Michael’s knowledge
or consent; (2) there was a failure of consideration with regard to the MIPA (to
purchase Michael’s interest in WAM), so Michael and Mindey agreed to treat it as
a nullity, or in the alternative, the distributions he received after execution of the
MIPA did not constitute payments under the agreement or were not sufficient
payment of the amount owed; (3) Michael sold his interests in WDI and WAM to
Tradewind; and (4) Mindey and Steven conspired to deprive Tradewind of its
rightful ownership interest and share of distributions. The complaint alleges
causes of action for declaratory relief, breach of fiduciary duty, conversion, fraud
by concealment, breach of oral agreement, money had and received, accounting,
and breach of written contract.
      The first cause of action for declaratory relief seeks a declaration that,
among other things, Michael and Mindey agreed to treat the MIPA as a nullity (or,
if the MIPA is found to be enforceable, that the distributions he received were not
payments for his interest and that WAM is estopped to deny that he is a one-third
owner), that Michael validly transferred his ownership interests in both WDI and
WAM to Tradewind, and that Tradewind (or Michael, if his transfer is found to be
invalid) is entitled to receive distributions from both entities equal to the
distributions received by Mindey and Steven.
      The second cause of action contains four counts of breach of fiduciary duty.
The first count alleges that that Mindey and Steven breached their fiduciary duty
by causing WDI and WAM to make distributions to themselves but not to Michael
or Tradewind. The second count is based upon allegations that Mindey skimmed

                                            9
or stole approximately $500,000 from WDI, which deprived WDI and WAM of
funds that would have been distributed to the shareholders of WDI and WAM.
The third count is based upon the agreement between Mindey and Steven to
transfer Mindey’s share of WAM to Steven, which the complaint alleges deprived
WDI and WAM of funds that would have been distributed to Tradewind. The
fourth count alleges that Mindey and Steven used funds belonging to WDI and/or
WAM to pay the expenses of their relatives unrelated to the companies’ business,
depriving the companies of funds that would have been distributed to Tradewind.
      The third cause of action alleges two counts of conversion. The first count
alleges that Mindey and Steven caused WDI and WAM to issue distributions to
themselves while causing the companies to issue decreasing distributions to
Tradewind. The second count is based upon Mindey and Steven’s refusal to
recognize Tradewind’s ownership interests in WDI and WAM.
      The fourth cause of action for fraud by concealment alleges that Mindey
skimmed and stole approximately $500,000 from WDI and/or WAM and that
Mindey and Steven tried to conceal their agreement to allow Mindey to keep
$237,500 and allow Steven to receive $237,500 rather than return the stolen funds
to WDI.
      The fifth cause of action for breach of oral agreement alleges that Michael,
Mindey, and Steven entered into an oral agreement for the purpose of closing
probate, whereby Mindey would take over the day-to-day operations of WDI and
would operate the business so as to maximize profits and distributions for the three
shareholders. The complaint alleges that Mindey and Steven breached the
agreement by failing to operate WDI and WAM in a manner reasonably calculated
to maximize the distributions, and failing to issue equal distributions to Michael
and Tradewind.



                                         10
      The sixth cause of action for money had and received alleges that Mindey
and Steven caused WDI and WAM to fail to pay equal distributions to Michael
and/or Tradewind while they caused the entities to pay distributions to themselves.
      The seventh cause of action seeks an accounting of the receipts, expenses,
books, and records of WDI and WAM for the years 2005 to the present.
      The eighth cause of action for breach of written agreement against Mindey is
based upon the promissory note Mindey signed in connection with the MIPA.
      The derivative complaint is based upon the same allegations as the direct
action. It alleges causes of action for conversion (two counts), breach of fiduciary
duty (four counts), fraud by concealment, constructive fraud, money had and
received, and accounting. The two counts of conversion are based upon
allegations that Mindey skimmed and stole money from WDI, and allegations that
Mindey and Steven used money from WDI and WAM for the personal benefit of
their relatives. The breach of fiduciary duty counts are based upon (1) Mindey’s
alleged stealing, (2) the agreement between Mindey and Steven transferring
Mindey’s interest in WAM to Steven, (3) Mindey and Steven using funds from
WDI and/or WAM to pay their relatives’ personal expenses, and (4) allegations
that Mindey and Steven have been paying employees in cash and under-reporting
net revenues for the purpose of tax evasion, thus placing the entities in danger of
legal penalties. The fraud by concealment, constructive fraud, and money had and
received causes of action are based upon the agreement between Mindey and
Steven to transfer Mindey’s interest. The accounting cause of action seeks an
accounting of the personal financial books and records of Mindey and Steven.


I.    Mindey and Steven Refinance the WAM Property
      After the lawsuits were filed, Mindey and Steven decided to refinance the
mortgage on the WAM property and take out funds to pay for attorneys. Mindey

                                         11
arranged for the refinance, and took out $124,000. Steven deposited the entire
amount into a WAM bank account, and took out $100,000. Although Mindey
believed that they had agreed they would split the money to use for attorneys,
Steven took the money exclusively for himself. According to Steven, the $100,000
was a capital distribution to him under the WAM operating agreement.


J.    Steven Files a Cross-Complaint
      Steven filed a cross-complaint on April 11, 2012. In the operative second
amended cross-complaint, he alleges 13 causes of action against Michael, Mindey,
and Tradewind. We need not discuss the allegations in detail, because no appeal
was taken from the trial court’s judgment in favor of the cross-defendants. We
note, however, that the cross-complaint included a cause of action for declaratory
relief in which Steven sought a declaration that Michael relinquished his interests
in WDI and WAM.


K.    Trial
      On the first day of trial, counsel for plaintiffs announced that plaintiffs were
withdrawing the derivative claims brought on behalf of WDI, and would not be
challenging the authenticity of the stock repurchase agreement (by which Michael
transferred his shares back to WDI). Until trial, Michael had maintained the
position that he never knew of or signed that agreement; but based upon documents
that were produced during discovery indicating that he did sign the agreement, he
would concede the authenticity of the stock repurchase agreement, although he
does not recall signing it.
      The primary issues contested at trial related to (1) the distribution of profits
from WDI; (2) Michael’s alleged sale of his interest in WAM; (3) if there was such



                                          12
a sale, how much is still owed as payment for that interest; and (4) if there was no
sale, what is the fair market rent WDI should have been paying to WAM.


   1. Distribution of WDI’s Profits
      Although Michael conceded at trial that he did enter into the stock
repurchase agreement, he testified that he would not have sold his interest in WDI
for only the forgiveness of a $124,000 debt because WDI had more than $1.5
million in gross receipts, with taxable income of almost $245,000 in 2002. Instead,
he testified that at the time he signed the stock repurchase agreement, he, Mindey,
and Steven entered into an oral agreement that WDI would pass through to WAM,
as rent, all of WDI’s revenues remaining after its bills were paid. He testified that
he was shown a chart depicting the structure of WAM at the time WAM was
created and the stock repurchase agreement was drafted, which indicated that a
minimum of $18,000 per month was to be passed through from WDI to WAM.
      Michael’s testimony was contradicted by testimony from Mindey, Steven,
and Wenthur, the attorney who drafted the chart. Although Mindey testified that
when she was managing WDI and WAM she generally had WDI pay over to
WAM all of its revenues after operating expenses were paid, she testified there was
never an agreement – nor was one ever proposed – that required WDI to pass
through to WAM all of its net profits. Steven similarly denied the existence of any
such agreement. Wenthur testified that it was not his understanding from his
discussions with Mindey that WDI would pass through to WAM all of its net
revenues, but instead he understood that WDI would pay “fair market rent beefed
up.” He also testified that his office drafted proposed leases for WDI and WAM
with annual rents of $78,000 (i.e., $6,500 per month) and $96,000 (i.e., $8,000 per
month).



                                          13
   2. Sale of Michael’s Interest in WAM
      Michael testified that from time to time during his incarceration, he and
Mindey had discussions (conducted through Claybough) about Mindey buying
Michael’s interest in WAM, but she could never obtain financing to do so. Based
upon the estate’s purchase of a parcel for parking a few years before, they believed
the entire property was worth $1 million, so his one-third interest was worth
$333,000.
      Mindey testified that she and Michael reached an agreement for Michael to
sell his interest, and Wenthur prepared the MIPA and a promissory note for her,
leaving blank spaces to fill in the amounts and dates. Mindey testified that
Michael told her that Claybough would sign the MIPA on his behalf, but Michael
testified that he did not give Claybough a power of attorney to sign it. Michael
also testified that he never had any discussions with Mindey about a promissory
note. In any event, both Michael and Mindey testified that Mindey did not make
the payment due under the MIPA on the closing date and she did not personally
make any payments under the promissory note.
      Although Michael took the position that the sale did not go through and the
MIPA was a nullity, Mindey and Steven testified that Michael and Mindey entered
into a subsequent oral agreement under which Michael sold his interest in WAM in
exchange for payments over time. Michael denied there was any oral agreement,
and introduced Schedule K-1 tax forms issued by WAM from 2004 to 2011 listing
Michael (or Tradewind) as a one-third owner of WAM, as well as other documents
that reference him as a one-third owner, to show that WAM continued to treat him
(or Tradewind) as a co-owner. Steven testified that he referred to Michael as a
one-third owner and had him included on the Schedule K-1’s because Michael had




                                         14
not yet been fully paid for his interest and therefore was holding title “on
contingency.”7


    3. Payment for Michael’s Interest in WAM
      Steven presented evidence of the payments made to Michael and/or
Tradewind for his interest in WAM. He included in his computation money paid
to Michael from WDI after he sold back his interest in WDI (but before he
purportedly entered into the agreement to sell back his interest in WAM), money
paid to Tradewind by WDI at Michael’s direction, and post-agreement money paid
to either Michael or Tradewind by WAM. He determined that Michael (or
Tradewind) has received almost all that is owed under the agreement. According
to his calculations, there is $12,516 left to be paid. He admitted, however, that he
sent an email to the accountant for WDI and WAM in November 2011 in which he
stated that Michael was still owed around $60,000. He testified that he stopped
having checks sent to Michael or Tradewind when they stopped cashing them, and
he had not sent any checks after November 2011.8


    4. Fair Market Rent
      Both sides presented testimony from expert witnesses regarding what the
fair market rent was for the building occupied by WDI. Plaintiffs’ expert, a

7
       This explanation is consistent with Steven’s testimony regarding the agreement he
had with Mindey regarding the transfer of her interest in WAM; he testified that he holds
her interest until she finishes paying him the money she agreed to pay, and the Schedule
K-1’s for the years 2009 through 2011 did not include Mindey as a co-owner of WAM.
8
        Michael contends that payments he received before he allegedly agreed to sell his
interest in WAM cannot be included in the calculation of how much has been paid under
the alleged agreement. He asserts that even if the court finds he entered into the
agreement, he would be owed at least $135,500, plus interest.


                                           15
commercial real estate salesman, opined that the fair market rent for the building in
2013 was $3 per square foot, gross rent (i.e., the landlord pays property taxes,
maintenance, and insurance). Based on the square footage of the property found in
public records, the rent would be $17,000 per month; if the rent were based on the
square footage used by defendants’ expert, the amount would be around $12,000
per month.
      Defendants’ expert, a real estate appraiser, measured the square footage of
the building, and appraised the property for valuation as of August 1, 2004. He
concluded the fair market rent would be $5,900 per month, triple net (i.e., the
lessee pays real estate taxes, building insurance, and maintenance).


L.    Statement of Decision
      Following the close of evidence and argument of counsel, the trial court
issued a statement of decision. The court found that Michael and Tradewind failed
to meet their burden on, or lacked standing to assert, the causes of action for breach
of fiduciary duty, fraud by concealment, breach of oral agreement, and money had
and received. With regard to the remaining claims for declaratory relief,
accounting, conversion, and breach of promissory note, the court found “that the
evidence overwhelmingly supports the conclusion that Michael comes before this
court with unclean hands,” and therefore the court “will not relieve plaintiffs from
the consequences of their fraudulent scheme to hide their ownership interest in
WDI and WAM as well as their receipt of income from these entities in order to
defraud the government or other creditors.”


      1.     Breach of Fiduciary Duty
      As to the breach of fiduciary duty cause of action, the court identified three
claims that Michael and Tradewind asserted at trial: they asserted that Steven and

                                         16
Mindey breached their fiduciary duty by (1) Mindey’s theft of cash receipts and/or
her misuse of WDI’s credit card, and the ensuing cover-up by Mindey and Steven;
(2) Steven’s taking out a loan against the property owned by WAM and not sharing
the proceeds equally with the other owners of WAM; and (3) Steven’s failing to
collect fair market rent from WDI on behalf of WAM.
      With regard to the first claim, the court found there was no evidence that
Mindey stole cash receipts. It also found that to the extent Mindey’s misuse of
WDI’s credit card took place after Michael sold his interest in WDI, neither
plaintiff has standing to complain about the conduct, and to the extent some of the
improper charges took place before Michael sold his interest, Michael failed to
establish the amount of his damages, if any. The court rejected plaintiffs’
argument that Mindey’s improper charges caused harm to WAM based upon
Michael’s assertion that there was an agreement that WDI would pass through all
of its net revenues to WAM. The court found Michael’s testimony regarding that
alleged agreement to be “completely lacking in credibility.”
      With regard to the second claim, the court noted that the loan upon which
plaintiffs based their claim was made after the lawsuits were filed. The court
found that, by that time, Mindey had transferred her interest in WAM to Steven,
and Steven believed that Michael had sold his interest in WAM back to WAM.
Therefore, the court found that, under the circumstances, his failure to share the
loan proceeds with either plaintiff did not violate his fiduciary duty to co-members.
      The court rejected plaintiffs’ third claim on two grounds. The court found
that to the extent the claim is based upon Michael’s testimony that the parties
agreed that all of WDI’s net profits would be passed through to WAM in the form
of rent, with a minimum amount of $18,000, Michael’s testimony was not credible.
The court also found that Mindey and Steven always had determined the amount of
rent WDI would pay based upon WDI’s funds rather than an objective analysis of

                                         17
what fair market rent should be, and plaintiffs never objected to that practice. The
court concluded that plaintiffs “cannot now seek to impose an expert’s evaluation
of what would have been fair market rent on what was a family run business
largely devoid of any formal business structure or practices.”
      The court concluded that “plaintiffs failed to carry their burden of proof to
establish that either Mindey or Steven violated their fiduciary duty to WDI or
WAM at any time.”


      2.     Fraud by Concealment
      The court noted that the fraud by concealment cause of action was based
upon allegations that Mindey stole cash receipts from WDI and that Mindey and
Steven entered into an agreement under which Steven received Mindey’s interest
in WAM in exchange for half of the debt owed to WDI. The court found that
plaintiffs failed to produce any evidence that Mindey stole cash receipts, and to the
extent the cause of action is based upon Mindey’s misuse of WDI’s credit card,
plaintiffs have no standing to bring a claim because Michael sold his interest in
WDI back to WDI.


      3.     Breach of Oral Agreement and Money Had and Received
      The court noted that plaintiffs alleged that Michael, Mindey, and Steven
entered into an oral agreement in 2000 in which they agreed that each would be
one-third owners of WDI and each would receive one-third of any distributions
from the business, and that Mindey and Steven breached the agreement and took
more than their fair share of distributions by failing to pay plaintiffs the same
amount they paid to themselves. The court found that plaintiffs had failed to carry
their burden to show there were unequal distributions.



                                          18
      4.     Remaining Causes of Action
      In addressing the remaining causes of action, the trial court first noted that,
to the extent plaintiffs alleged that Mindey and Steven converted money owed to
plaintiffs by failing to make equal distributions, the court already had found that
plaintiffs failed to carry their burden of proof on that issue. The court then detailed
plaintiffs’ remaining contentions: (1) Mindey and Steven converted Tradewind’s
ownership interest in WAM by taking the position that Michael sold his interest in
WAM back to WAM under the MIPA, and therefore Michael had nothing to sell to
Tradewind; (2) if the court finds the MIPA was effective to transfer Michael’s
interest in WAM, Mindey breached the promissory note executed in connection
with the MIPA by failing to timely make the payments due and failing to pay
interest; and (3) to the extent defendants presented evidence that the MIPA was
modified, that evidence goes to a novation defense that defendants failed to plead
in their answers. The court found that plaintiffs’ arguments were moot because
“the evidence overwhelmingly supports the conclusion that Michael comes before
this court with unclean hands.”
      The court explained, “Michael seeks the court’s help to save him from the
consequences of the myriad agreements he entered into divesting himself of any
interest in WDI and WAM and to instead find him to be an owner of one or both
entities and entitled to damages for alleged breaches of fiduciary duty by his
alleged co-members. But the court is satisfied that these agreements were prepared
for an improper purpose and establish that Michael comes to this court with
unclean hands.” The court then pointed to the following evidence to corroborate
its conclusion.
      First, the court noted that the stock repurchase agreement was backdated at
the request of Michael and his criminal defense attorney. The court observed that
Michael had an obvious motive to create the appearance that he did not own any

                                          19
assets and did not have a source of income from WDI, since he was facing
sentencing in his tax evasion case, and Michael himself testified that it made no
sense for him to sell his interest in WDI for only $124,000. The court also noted
that despite entering into the stock repurchase agreement, Michael continued to
receive distributions from WDI throughout 2004.
      Next, the court pointed out that Michael initially denied entering into the
stock repurchase agreement and claimed he had no knowledge of the WAM
operating agreement and had not authorized the transfer of the real property to
WAM. But then, faced with his signature on the documents and defendants’
handwriting expert, Michael admitted signing and knowing about the documents.
So, in order to make a claim to the income generated by WDI, Michael testified to
an alleged oral agreement to pass through WDI’s profits to WAM; he then testified
that he had not entered into the MIPA, and had not authorized Claybough to sign
the document, in order to claim he still owned an interest in WAM.
      The court found further evidence that Michael was trying to hide his interest
in WDI and/or WAM and to disguise his receipt of income from those entities in
the various agreements involving Tradewind. The court pointed to Steven’s
testimony that Michael instructed him to make payments to Tradewind from WDI,
rather than WAM, based on the consulting agreement between Michael and
Tradewind. The court observed that this instruction made no sense because the
alleged consulting agreement was between Michael, as consultant, and Tradewind,
as a member of WAM.
      Finally, the court stated that it was “convinced that Tradewind and its
putative president Jay Nault are aiding and abetting Michael’s fraudulent attempts
to disguise his ownership in WAM and in fact, the entity Tradewind is a sham.”
The court noted it was clear from Nault’s testimony that he knew nothing about
WDI or WAM, he was unconcerned that Michael purported to sell Tradewind

                                         20
shares in a business (WDI) he did not own, he did nothing to find out why
distributions from WAM declined and then stopped altogether, and he testified that
he had no intention of suing Michael related to the sales transactions.


      5.     Estoppel
      In addition to finding that plaintiffs came to the court with unclean hands,
the trial court also found that Michael was estopped from denying that he sold his
interest in both WDI and WAM. The court based its estoppel finding on Steven’s
testimony that Michael confirmed he was selling his interest in WAM, and that
Steven was making payments to Michael (or Tradewind) in excess of what would
have been equal distributions in order to complete the payment as quickly as
possible. The court noted that Steven also made payments from WDI to
Tradewind on Michael’s instruction, and understood from Michael’s statements
that Michael owned Tradewind, so those payments would also be going toward
buying out Michael’s interest in WAM.


      6.     Derivative Claims
      We note that the trial court did not directly address the claims in the
derivative lawsuit, except to state that “plaintiffs cannot maintain any of their
causes of action against defendants either directly or derivatively.” However,
because the claims in the derivative action were based on the same allegations as
the direct action, the findings the court made on the merits in the direct action also
would apply to the causes of action alleged in the derivative action.


      7.     Steven’s Cross-Complaint
      Addressing Steven’s cross-complaint, the court noted that his request for
declaratory relief mirrored plaintiffs’ claim, and “is mooted by the court’s decision

                                          21
set forth above.” As to his remaining claims, the court found that Steven failed to
carry his burden of proof.


M.    Judgment and Notice of Appeal
      The trial court entered judgment in favor of defendants and against plaintiffs
on direct action, and in favor of cross-defendants and against Steven in his cross-
complaint. Michael and Tradewind timely filed a notice of appeal from the
judgment.


                                    DISCUSSION
      On appeal, plaintiffs contend: (1) the trial court improperly took judicial
notice of her own personal knowledge as a former prosecutor as a basis for finding
unclean hands; (2) the trial court failed to identify any evidence showing unclean
hands by Michael related to the promissory note Mindey executed; (3) the trial
court improperly applied the unclean hands doctrine to impose a forfeiture; (4) the
trial court improperly applied the unclean hands doctrine to plaintiffs’ claims for
declaratory relief and breach of fiduciary duty; (5) the trial court failed to find that
Mindey breached her payment obligation under the promissory note and that
Michael was the prevailing party on the note; (6) the trial court failed to find that
defendants were estopped from claiming that neither plaintiff is a member of
WAM; (7) the trial court failed to find that Steven breached his fiduciary duty by
failing to make equal distributions; (8) the trial court failed to find that either
Michael or Tradewind is a one-third owner of WAM with standing to bring
derivative claims; and (9) the trial court failed to find that Steven breached his
fiduciary duty by failing to charge and collect from WDI fair market rent.




                                           22
A.     The Unclean Hands Doctrine Does Not Apply
       Plaintiffs’ first four contentions involve the trial court’s application of the
unclean hands doctrine. We need not address those contentions individually
because we conclude the unclean hands doctrine does not apply under the
circumstances of this case.
       The unclean hands doctrine arises from “the equitable maxim that ‘he who
comes into equity must come with clean hands.’ This maxim . . . is a self-imposed
ordinance that closes the doors of a court of equity to one tainted with
inequitableness or bad faith relative to the matter in which he seeks relief, however
improper may have been the behavior of the defendant. That doctrine is rooted in
the historical concept of court of equity as a vehicle for affirmatively enforcing the
requirements of conscience and good faith. This presupposes a refusal on its part
to be ‘the abettor of iniquity.’ [Citation.] Thus while ‘equity does not demand that
its suitors shall have led blameless lives,’ [citation] as to other matters, it does
require that they shall have acted fairly and without fraud or deceit as to the
controversy in issue. [Citations.]” (Precision Instrument Mfg. Co. v. Automotive
Maintenance Machinery Co. (1945) 324 U.S. 806, 814-815.)
       While the record in this case supports the trial court’s conclusion that
Michael and Tradewind engaged in deceitful, and possibly fraudulent, conduct, the
unclean hands doctrine does not apply in this case because the deceitful conduct at
issue was directed at hiding Michael’s assets or sources of income from others, and
was not directed at defendants.9 The California Supreme Court long ago explained



9
       We disagree with plaintiffs’ assertion that the trial court engaged in speculation,
based upon the judge’s prior experience as a federal prosecutor, in concluding that
Michael engaged in the various transactions at issue to hide his assets and/or sources of
income. It does not take a former prosecutor to recognize that there is no other rational
explanation for those questionable transactions (such as selling an interest in a business

                                             23
that “[i]t is not every wrongful act, nor even every fraud, which prevents a suitor in
equity from obtaining relief. His misconduct must be so intimately connected to
the injury of another with the matter for which he seeks relief, as to make it
inequitable to accord him such relief. It must have been conduct which, if
permitted, inequitably affects the relationship between the plaintiff and the
defendant.” (Bradley Co. v. Bradley (1913) 165 Cal. 237, 242; accord, Estate of
Blanco (1978) 86 Cal. App. 3d 826, 833.) As we observed in Estate of Blanco,
“[t]he essence of the ‘clean hands’ doctrine is not that the plaintiff’s hands are dirty
but ‘that the manner of dirtying renders inequitable the assertion of such rights
against the defendant.’” (Estate of Blanco, supra, 86 Cal.App.3d at p. 834.)
      In this case, Michael’s and Tradewind’s deceitful conduct in attempting to
hide Michael’s assets and/or source of income from others did not inequitably
affect the relationship between plaintiffs and defendants. In fact, defendants were
aware of Michael’s goal and were in many ways complicit in the deceit.
Therefore, the trial court erred in applying the unclean hands doctrine to deny
relief to Michael and Tradewind.
      Our conclusion that the unclean hands doctrine does not apply does not, as
plaintiffs suggest, require reversal of the entire judgment and remand for entry of a
judgment in plaintiffs’ favor or retrial. First, the trial court did not rely upon the
unclean hands doctrine to deny recovery to plaintiffs on all of their claims; the
court ruled against them on the merits, or found they had no standing, as to several
of their claims, and plaintiffs did not challenge most of those rulings in their
appellants’ opening brief. But more importantly, the trial court expressly identified
in its statement of decision the issues it was not deciding on the merits due to


making more than $1.5 million in gross receipts annually, with taxable income of almost
$245,000 per year, for a mere $124,000).


                                           24
plaintiffs’ unclean hands: (1) whether Mindey and Steven converted Tradewind’s
ownership interest in WAM by taking the position that Michael sold his interest in
WAM back to WAM under the MIPA, and therefore Michael had nothing to sell to
Tradewind; (2) whether, if the court finds the MIPA was effective to transfer
Michael’s interest in WAM, Mindey breached the promissory note executed in
connection with the MIPA by failing to timely make the payments due and failing
to pay interest; and (3) whether defendants’ evidence that the MIPA was modified
goes to a novation defense that defendants failed to plead in their answers.
Therefore, we will reverse the judgment only as to those identified issues, and the
claims to which they relate, and remand the matter to allow the trial court to decide
those issues and claims in the first instance, based upon the trial record.


B.    Plaintiffs’ Remaining Contentions
      Plaintiffs’ remaining contentions assert the trial court failed to find: that
Mindey breached the promissory note and that Michael is entitled to attorney fees,
that defendants were estopped from claiming that neither plaintiff is a member of
WAM, that Steven breached his fiduciary duty by failing to make equal
distributions and failing to collect market rent from WDI, and that plaintiffs had
standing to bring derivative claims. Some of those contentions are moot in light of
our partial reversal and remand, and the remainder have no merit.


      1.     Alleged Breach of Promissory Note
      Plaintiffs contend that the trial court erred by failing to find that Mindey
breached the promissory note she executed in connection with the MIPA and that
Michael is entitled to judgment in his favor and attorney fees under the note,
because his testimony that Mindey made no payments on the note was not
contradicted. As we noted, the trial court expressly declined

                                          25
to decide whether Mindey breached the promissory note, because it found Michael
had unclean hands. Accordingly, we have concluded that the trial court must
decide on remand whether the promissory note is enforceable and, if so, whether it
was breached.


      2.     Estoppel
      Plaintiffs contend the trial court erred in failing to find defendants are
estopped from denying that either Michael or Tradewind is a one-third owner of
WAM in light of the Schedule K-1 tax forms listing one or the other as co-owner
and undisputed evidence that Michael has not been fully paid for his share of
WAM. It appears, however, that the trial court impliedly found against plaintiffs
on this issue, because the court expressly found that “Michael is estopped from
denying that he sold his interest in both WDI and WAM,” based on Steven’s
testimony that Michael confirmed that he was selling his interest in WAM and that
Steven made payments to Michael (from WAM and, at Michael’s direction, from
WDI) beyond what would have been equal distributions in order to pay off what
was owed to Michael. Plaintiffs have not challenged that estoppel ruling in their
appellants’ opening brief, and therefore the issue is forfeited. (Reichardt v.
Hoffman (1997) 52 Cal. App. 4th 754, 764-765.)
      In any event, the trial court’s finding that Michael confirmed that he was
selling his interest in WAM -- and the court’s finding that Michael’s testimony to
the contrary was not credible -- precludes a finding of estoppel against defendants,
because Michael cannot establish that he was ignorant of the fact that he had sold
his interest in WAM. (Estate of Bonanno (2008) 165 Cal. App. 4th 7, 22 [“‘“four
elements must be present in order to apply the doctrine of equitable estoppel:
(1) the party to be estopped must be apprised of the facts; (2) he must intend that
his conduct shall be acted upon, or must so act that the party asserting the estoppel

                                          26
had a right to believe it was so intended; (3) the other party must be ignorant of the
true state of facts; and (4) he must rely upon the conduct to his injury.”’”].)
      We note, however, that the trial court left unresolved what amount is still
owed to Michael for the sale of his interest. Accordingly, the court must make that
determination on remand.


      3.     Alleged Breach of Fiduciary Duty
      Plaintiffs contend the trial court committed an error of law by adding a
willfulness or scienter element to their claim that Steven breached his fiduciary
duty by failing to make equal distributions. Their contention is premised upon the
trial court’s use of the phrase “under the circumstances” when it found there was
no breach when Steven did not share equally the proceeds from the loan that was
taken out against the property owned by WAM. The court stated that at the time
the loan was taken out, “Mindey had transferred her interest in WAM to Steven
and based on Mindey’s and Michael’s own statements, Steven believed that
Michael had sold his interest in WAM back to WAM. Under these circumstances,
when the membership of WAM is in dispute through no fault of Steven, his failure
to share the proceeds of the loan with either plaintiff cannot be seen as a violation
of his fiduciary duty to his co-members.” It appears that, rather than adding a
“willfulness” element to the tort as plaintiffs contend, the trial court simply found
that plaintiffs were estopped to assert a breach of fiduciary duty for failure to
distribute the proceeds of the loan, given the court’s finding that Michael was
estopped to deny that he sold his interest in WAM back to WAM. We find no
error with regard to that ruling.
      Plaintiffs also misapprehend the trial court’s ruling with regard to plaintiffs’
claim of breach of fiduciary duty based upon Steven’s alleged failure to collect fair
market rent from WDI to be paid to WAM. Plaintiffs argue “[t]he trial court

                                          27
committed an error of law in characterizing WAM as a ‘family run business’ such
that, ‘under the circumstances,’ [Steven’s] self-dealing (charging less than fair
market rent to his own company . . . ) was somehow not a breach of his fiduciary
duties. [¶] A fiduciary duty does not exist on a subjective sliding scale that
changes ‘under the circumstances’ if it arises in the context of a family business.”
Once again, it appears that, rather than applying a “subjective sliding scale,” the
trial court simply found that plaintiffs were estopped to claim that Steven was
required to charge fair market rent to WDI because plaintiffs were aware that
Steven (and Mindey before him) had never charged fair market rent, and plaintiffs
never objected to that practice. As before, we find no error.


      4.     Standing to Assert Derivative Claims
      Plaintiffs argue that even under defendants’ theory that Michael orally
agreed to sell his interest in WAM back to WAM, it is undisputed that Michael (or
Tradewind) have not been fully paid under that agreement, and therefore the trial
court erred by ruling that neither plaintiff had standing to bring derivative claims
on behalf of WAM. In making this argument, plaintiffs ignore the bases for the
claims alleged in their derivative action and the trial court’s rulings on the merits
of the breach of fiduciary duty and fraud by concealment claims alleged in the
direct action.
      The causes of action alleged in the derivative complaint are based upon
allegations that: (1) Mindey skimmed and stole money from WDI; (2) Mindey and
Steven used money from WAM for the personal benefit of their relatives;
(3) Mindey and Steven breached their fiduciary duties and committed fraud by
entering into an agreement to transfer Mindey’s interest in WAM to Steven; and
(4) Mindey and Steven have been paying employees in cash and under-reporting
net revenues for the purpose of tax evasion, thus placing the entities in danger of

                                          28
legal penalties. In ruling on the causes of action in the direct action, the trial court
made findings that (1) plaintiffs did not present any evidence that Mindey
skimmed money from WDI; (2) Mindey’s misuse of WDI’s credit card did not
harm WAM; and (3) the agreement between Mindey and Steven did not cause
harm to WAM. On our review of the record of the trial, we find that plaintiffs
presented no evidence that Mindey or Steven used money from WAM for the
personal benefit of their relatives, or that Mindey or Steven paid WAM employees
in cash or under-reported net revenues -- in fact, there was no evidence that WAM
had any employees or revenues other than rental payments from WDI.10
      As these findings and lack of evidence show, regardless of whether plaintiffs
had standing to bring derivative claims on behalf of WAM, those claims failed on
the merits.




10
       Although there was evidence that WDI had employees, plaintiffs dismissed their
derivative claims brought on behalf of WDI.

                                           29
                                    DISPOSITION
             The judgment as to the breach of fiduciary duty, fraud by
concealment, breach of oral agreement, and money had and received causes of
action in plaintiffs’ direct action, and all of the causes of action in plaintiffs’
derivative action is affirmed. The judgment as to the declaratory relief,
accounting, conversion, and breach of promissory note causes of action in the
direct action is reversed and remanded with directions to the trial court to decide
those causes of action on the merits. The trial court also is directed to determine
the amount, if any, still owed to Michael Morrison and/or Tradewind Consulting,
LLC for the one-third interest in Wildcat Asset Management, LLC. The parties
shall bear their own costs on appeal.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 WILLHITE, J.




             We concur:




             EPSTEIN, P. J.




             COLLINS, J.



                                            30